In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-15-00070-CR




         IN RE: MILTON EDWARD GRIGGS




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                       MEMORANDUM OPINION
       Milton Edward Griggs, proceeding pro se, has filed a document seeking an emergency

furlough from confinement in the Hunt County Jail, where he is currently serving a 300-day

sentence for failure to identify while being a fugitive from justice. We interpret this document as

a petition for a writ of mandamus.

       In his petition, Griggs claims he filed a request for emergency furlough together with a

request for hearing in the trial court on May 4 and May 5, 2015, respectively. Griggs explains that

the emergency furlough request was precipitated by his wife’s illness with cancer and pneumonia

and her recent hospitalization on May 1, 2015, at Baylor University Medical Center in Dallas.

Griggs states that the trial court has failed to act on his request for emergency furlough, and he

asks this Court to order the trial court to immediately address his request.

       Mandamus is an extraordinary remedy and will issue only when the record establishes (1) a

clear abuse of discretion or the violation of a duty imposed by law and (2) the absence of a clear

and adequate remedy at law. Cantu v. Longoria, 878 S.W.2d 131, 132 (Tex. 1994) (orig.

proceeding) (per curiam); In re Blakeney, 254 S.W.3d 659, 661 (Tex. App.—Texarkana 2008,

orig. proceeding). To be entitled to mandamus relief, a relator must show both that he has no

adequate remedy at law to redress the alleged harm and that he seeks to compel a ministerial act

not involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). An act

is ministerial if it constitutes a duty clearly fixed and required by law. State ex rel. Curry v. Gray,

726 S.W.2d 125, 128 (Tex. Crim. App. 1987).
                                                  2
       “In proper cases, mandamus may issue to compel the trial court to act.” Blakeney, 254
S.W.3d at 661; see also Eli Lilly & Co. v. Marshall, 829 S.W.2d 157, 158 (Tex. 1992) (per curiam)

(trial court abuses discretion by refusing to conduct hearing and render decision on motion); Chiles

v. Schuble, 788 S.W.2d 205, 207 (Tex. App.—Houston [14th Dist.] 1990, orig. proceeding)

(finding mandamus to be appropriate vehicle for requiring trial court to hold hearing and exercise

discretion).

       In spite of his petition asking this Court to order the trial court to rule on his request for

emergency furlough, Griggs has failed to provide this Court with any record in support of his

petition. The procedural rules require Griggs to file a mandamus record containing a certified or

sworn copy of every document that is material to his claim for relief. See TEX. R. APP. P.

52.7(a)(1). Griggs’ petition is not accompanied by a certified or sworn copy of the motion filed in

the trial court. Likewise, Griggs’ petition fails to show that his motion was called to the attention

of the trial court. The trial court is not required to consider a motion unless it is called to the

court’s attention. Blakeney, 254 S.W.3d at 662. Griggs’ petition does not include an appendix or

any other attempt to provide a record for our review. Without some record of this type, we are

unable to grant the extraordinary relief Griggs has requested.




                                                 3
      For the reasons stated, we deny Griggs’ petition for writ of mandamus.




                                           Bailey C. Moseley
                                           Justice

Date Submitted:     May 21, 2015
Date Decided:       May 22, 2015

Do Not Publish




                                              4